   Case 2:20-cv-04186-JMA Document 5 Filed 10/29/20 Page 1 of 3 PageID #: 17




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X        For Online Publication Only
THOMAS FORTE,

                                   Plaintiff,
                                                                       ORDER            FILED
                 -against-                                             20-CV-4186 (JMA) CLERK

COMMISSIONER OF SOCIAL SECURITY,                                                  10/29/2020 2:53 pm
                                                                                     U.S. DISTRICT COURT
                                    Defendant.                                  EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X                       LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Before the Court is the -in -
                                    forma pauperis
                                      --- - - - - - - application filed by Thomas Forte (“Plaintiff”).

For the reasons that follow, the application to proceed -in -
                                                            forma   pauperis is denied. Plaintiff shall
                                                              - - - ------

remit the $400.00 filing fee within fourteen (14) days from the date of this Order. Plaintiff is

cautioned that his failure to timely comply will lead to the dismissal of his complaint without

prejudice pursuant to Federal Rule of Civil Procedure 41(b).

        To qualify for -in -
                           forma   - - - - - status, the Supreme Court has long held that “an affidavit
                                 pauperis
                             --- -

is sufficient which states that one cannot because of his poverty pay or give security for the costs

[inherent in litigation] and still be able to provide himself and dependents with the necessities of

life.” Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339 (1948) (internal quotation

marks omitted). The purpose of the statute permitting litigants to proceed -in -
                                                                               forma pauperis
                                                                                 --- - - - - - - is to

ensure that indigent persons have equal access to the judicial system. Davis v. NYC Dept. of

Educ., No. 10-CV-3812, 2010 WL 3419671, at *1 (E.D.N.Y. August 27, 2010) (citing Gregory v.

NYC Health & Hospitals Corp., No. 07-CV-1531, 2007 WL 1199010, at *1 (E.D.N.Y. Apr. 17,

2007)). The determination of whether an applicant qualifies for -in ----
                                                                    forma ------
                                                                          pauperis status is within

the discretion of the district court. Pinede v. New York City Dep’t of Envtl. Prot., No. 12-CV-

06344, 2013 WL 1410380, at *2 (E.D.N.Y. Apr. 8, 2013) (collecting cases). The Court may
  Case 2:20-cv-04186-JMA Document 5 Filed 10/29/20 Page 2 of 3 PageID #: 18




dismiss a case brought by a plaintiff requesting to proceed -in -
                                                                forma   - - - - - if the “allegation of
                                                                      pauperis
                                                                  --- -

poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

       Although Plaintiff reports that he has not received any income from any source in the past

twelve months, he has $10,000.00 in cash or in a checking or savings account and indicates that

he has no debts, financial obligations, or dependents. (See ECF No. 3 at ¶¶ 3-4, 7-8.) Plaintiff

reports regular monthly expenses that total $500.00. (Id. at ¶ 6.)

       Given Plaintiff=s financial position, he has not demonstrated that he cannot afford the

$400.00 filing fee.     Accordingly, because Plaintiff’s application demonstrates that he has

sufficient resources to pay the $400.00 filing fee, Plaintiff does not qualify for -in ----
                                                                                       forma ------
                                                                                             pauperis

status. See Wrenn v. Benson, 490 U.S. 89, 90 n.4 (1989) (per curiam) (denying leave to proceed

in forma pauperis based on review of information contained in the supporting affidavit of

indigency); Grimes v. Sil, No. 19-CV-1066, 2019 WL 981639, *1 (E.D.N.Y. Feb. 27, 2019)

(denying -in ----  pauperis status where application reflected plaintiff had “sufficient resources to
             forma ------

pay the $400.00 filing fee,” including $3,500 in a checking or savings account); Garland-Sash v.

Stutz, No. 05-CV-4207, 2006 WL 8439319, *1 (E.D.N.Y. Aug. 3, 2006) (denying leave to proceed

-in ----
    forma ------
          pauperis where a plaintiff reported assets that included $3,000 in her checking account).

       Plaintiff=s declaration establishes that he can pay the $400.00 filing fee and still provide

himself with the necessities of life. Adkins, 335 U.S. at 339. Accordingly, Plaintiff=s motion to

proceed -in ----
            forma ------
                  pauperis is denied. Plaintiff is directed to pay the $400.00 filing fee within

fourteen (14) days of the date of this Order or the action will be dismissed without prejudice.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in ----
                                                   forma ------
                                                         pauperis status is denied for the purpose


                                                  2
  Case 2:20-cv-04186-JMA Document 5 Filed 10/29/20 Page 3 of 3 PageID #: 19




of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



SO ORDERED.

Dated: October 29, 2020
       Central Islip, New York

                                                    /s/ (JMA)
                                                 JOAN M. AZRACK
                                                 UNITED STATES DISTRICT JUDGE




                                             3
